Citation Nr: 1145800	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-08 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for diabetes mellitus type 2 ("diabetes").


FINDING OF FACT

Diabetes did not manifest in service, within the one year presumptive period or for many years thereafter, and is unrelated to service, including Agent Orange exposure.


CONCLUSION OF LAW

Diabetes was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2007 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for diabetes, including on a presumptive basis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the September 2007 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the September 2007 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  The Veteran was not provided a VA examination as to the etiology of his diabetes.  For the reasons stated below, the facts of this case did not warrant a VA examination under the applicable statute and regulation.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for diabetes is thus ready to be considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus type 2, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).

Private treatment records reflect that the Veteran has been diagnosed with diabetes.  He does not claim entitlement to service connection for this disability on any of the above bases.  Rather, his claim is based on the laws and regulations providing that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Veteran does not claim that he served in Vietnam.  However, the absence of service in Vietnam does not preclude a Veteran from alleging that he has diabetes that is related to Agent Orange exposure.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  

Rather than alleging Agent Orange exposure presumed from service in Vietnam, the Veteran claims that, while serving as an aircraft mechanic in Okinawa, Japan, he worked on planes that sprayed or had been sprayed with Agent Orange and this exposed him to Agent Orange, which caused his diabetes, as demonstrated by the fact that he did not have a family history of this disease.  The evidence does not, however, support this assertion.

The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The only DD Form 214 of record reflects that the Veteran served from April 1971 to April 1975 and had two and one-half years of prior active service.  His military occupation specialty (MOS) indicates that he was an aircraft maintenance technician.  The STRs reflect that the Veteran was stationed in Okinawa during his prior period of service.  The Board finds that the Veteran's testimony is credible and competent as to his work as an aircraft mechanic in Okinawa, and this testimony is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

However, the fact that the Veteran worked on planes as an aircraft mechanic does not show the Veteran was "exposed" to Agent Orange.  Even assuming that the Veteran worked on planes that had flown in Vietnam, the Veteran has not established that he was thereby exposed to Agent Orange.  The Veteran did not offer any explanation as to how he came to conclude that Agent Orange remained on the planes on which he worked.  Here, there is an inadequate factual foundation upon which to conclude that he was exposed.

Significantly, the RO requested that the National Personnel Records Center (NPRC) furnish to it any documents showing the Veteran's exposure to herbicides and the NPRC responded that there were "no records of exposure to herbicides."  To the extent that the Veteran is competent to testify that he was "exposed" to Agent Orange, the Board finds that the conclusion of the NPRC the official representative of the service department and repository of military records that he was not so exposed is of greater probative weight than the Veteran's statements made during the course of an appeal for compensation benefits that he was so exposed.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  There is also no other competent evidence that the Veteran was exposed to Agent Orange or developed diabetes as a result thereof, as none of the private physicians who diagnosed diabetes indicated that this disease was related to Agent Orange exposure.  Consequently, the weight of the evidence is against the Veteran's claim that he was exposed to Agent Orange and he has therefore not established entitlement to service connection for diabetes on this basis.

The only remaining question in this regard is whether the Veteran is entitled to a VA examination as to the etiology of his diabetes.  Under the VCAA, where the following four criteria are present, VA must provide a medical examination to a veteran seeking disability compensation: (1) Competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C. § 5103A(d)(2)).  VA's implementing regulation, 38 C.F.R. § 3.159(c)(4), clarifies that, regarding showing in-service event, injury, or disease, a Veteran can alternatively show that he has a disease listed in 38 C.F.R. § 3.309 that manifested during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption.  Thus, even when alleging entitlement to service connection on a presumptive basis, in order to warrant a VA examination, a Veteran must still show that he has the required service or triggering event to qualify for that presumption.  Here, the Veteran has conceded, and the evidence reflects, that he did not serve in Vietnam and he does not have the requisite service.

As to whether the Veteran has shown a triggering in-service event, the Court in Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010), held that, while there must be competent evidence of a current disability and an indication (not necessarily from competent evidence) that the current disability relates to service, see Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the in-service event prong of the McLendon test "does not qualify the quality of evidence necessary to meet its threshold."  Rather, the evidence must establish that there was an event in service.  Id.  For the above stated reasons, the evidence does not establish that the in-service event prong has been satisfied because the Veteran has not shown he was exposed to Agent Orange.  The only evidence as to the triggering event to qualify for the presumption - exposure to Agent Orange - is the Veteran's own conclusory lay statement that he was exposed to Agent Orange when on Okinawa working on planes that had flown and sprayed Agent Orange in Vietnam.  He did not offer any explanation as to how his contact with these planes exposed him to, or constituted exposure to, Agent Orange, and there is no other evidence of record indicating such exposure.  Consequently, the evidence does not establish that the claimed exposure event in service occurred, and a VA examination was therefore not required in this case because the in-service event prong of the McLendon test was not met.

Finally, the Veteran does not claim, and the evidence of record does not reflect or raise any issue as to whether the Veteran is entitled to service connection under any other theory.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (although in direct appeals all filings must be read in a liberal manner when "a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").  The STRs do not contain complaints, symptoms, or diagnoses relating to diabetes, the April 1975 separation examination report reflects that the endocrine system was normal, and a November 1999 ambulatory encounter record reflects that the Veteran was diagnosed with new onset diabetes.  Moreover, none of the private treatment records containing diagnoses of diabetes contains an opinion indicating that it is or may be associated with service.  The evidence thus reflects that diabetes did not manifest in service, within the one year presumptive period or for many years thereafter, and is otherwise unrelated to service.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for diabetes.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).
 
ORDER

Entitlement to service connection for diabetes mellitus, type 2, claimed as due to Agent Orange exposure, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


